Citation Nr: 1001968	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  01-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disorder.

2.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathryn M. Fallon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, with separate appearance by attorney at another 
hearing




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training 
(ACDUTRA) from January 1977 to September 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Boston, Massachusetts. 

This matter had been remanded by the Board several times for 
additional development, adjudicative actions, and due process 
actions.  Most recently, in November 2007, the Board remanded 
the claims at issue herein for a new VA examination to 
determine the current severity of the Veteran's low back 
disability.  This matter has now been returned to the Board 
for adjudicative action.  

The Veteran testified at a hearing before a Member of the 
Board in July 2002.  However, during the course of the 
appellate proceedings herein, that Member left the Board.  
Therefore, the Veteran was afforded the opportunity to be 
heard by a current Member of the Board.  In August 2007, the 
Veteran's attorney presented argument and documentary 
evidence to the undersigned Veteran's Law Judge at an August 
2007 video teleconference hearing.  

While this case was undergoing remand development, the rating 
for the low back disorder was raised from 20 to 40 percent, 
effective the date of the reopened claim.  The matter is back 
before the Board to evaluate whether a further increase is in 
order.



FINDINGS OF FACT

1.  Prior to July 19, 2007, the Veteran's low back disability 
was not shown to be productive of pronounced intervertebral 
disk syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings; it was also not shown to be productive of 
incapacitating episodes having a total duration of 6 weeks 
during any 12 month period; and there was no evidence of 
ankylosis of the spine.  

2.  Beginning July 19, 2007, the Veteran's low back 
disability was shown to more likely than not be productive of 
pronounced intervertebral disk syndrome.  There was no 
evidence of spinal ankylosis.  

3.  Prior to July 19, 2007, the Veteran was service connected 
for cervical spine spondylolisthesis, rated 20 percent 
disabling; a low back disorder, rated 40 percent disabling; 
and spastic dysphonia, rated 0 percent disabling.  Her 
combined disability rating was 50 percent.

4.  Prior to July 19, 2007, the evidence did not show that 
the Veteran was unable to engage in substantially gainful 
employment solely as a result of her service connected 
disabilities.  

5.  Beginning on July 19, 2007, the Veteran's had a single 
disability rated 60 percent disabling and a combined 
disability rating of 70 percent.  

6.  It is more likely than not that beginning on July 19, 
2007 the Veteran was shown to be unable to engage in 
substantially gainful employment as result of her service 
connected disabilities.




CONCLUSIONS OF LAW

1.  Prior to July 19, 2007, the criteria for a rating in 
excess of 40 percent for the Veteran's low back disability 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, diagnostic code 5293 (1999); 38 C.F.R. § 4.71a 
diagnostic code 5293 (2003), 38 C.F.R. § 4.71a diagnostic 
codes 5237, 5243 (2009).

2.  With resolution of reasonable doubt, beginning July 19, 
2007, the criteria of a rating of 60 percent, but no higher, 
for the Veteran's low back disability were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, diagnostic code 5293 
(1999); 38 C.F.R. § 4.71a diagnostic code 5293 (2003), 38 
C.F.R. § 4.71a diagnostic codes 5237, 5243 (2009).

3.  Prior to July 19, 2007, the Veteran did not meet the 
criteria for TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.343, 3.344, 4.16. 

4.  Giving the benefit of the doubt to the Veteran, beginning 
July 19, 2007, the Veteran was shown to be unable to work due 
to her service connected cervical spine, low back, and 
spastic dysphonia disorders.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, 3.343, 3.344 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

During the pendency of this appeal, Congress enacted the 
Veterans Claims and Assistance Act of 2000 (VCAA). The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify claimant 
of any information, and any medical or lay evidence, that is 
necessary to substantiate his or her claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In 2007, the Court of Appeals for Veterans Claims (Court) 
held that the VCAA's notice requirements are applicable to 
all five elements of a service connection claim. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, a claimant 
must be notified that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is for a claimed disability is awarded.  Id at 486

In this case, the Veteran was sent notices that explained the 
respective duties of VA and the claimant to obtain evidence 
in support of the claims advanced herein.  A December 2003 
letter explained that, in order to receive an increased 
rating for a service connected disability, the Veteran needed 
to show that the disability got worse.  It also explained 
that VA would request all records held by Federal agencies 
and would make reasonable efforts to assist the Veteran in 
obtaining private records or evidence necessary to support 
her claim.  In January 2009, the Veteran was sent a letter 
that generally explained the manner in which VA assigns 
disability ratings as well as the criteria applicable to the 
Veteran's specific claim(s). 

While the Veteran was not provided VCAA notice specific to 
the criteria for receiving TDIU, nor were the procedures for 
assigning effective dates for awards of benefits explained, 
the Board finds that these errors were harmless in this case.  
The Veteran's claim has been pending since 1999, and several 
Board remands and Supplemental Statements of the Case have 
explained to the Veteran what she needed to show in order to 
receive TDIU, as well as an increased rating for her low back 
disability.  The Veteran demonstrated her knowledge thereof 
in an October 2008 letter in which she acknowledged that she 
understood why she did not meet the schedular criteria for a 
100 percent rating but believed that her case should be 
evaluated under the provisions applicable to extraschedular 
ratings for TDIU.  The Veteran or her attorney, also had 2 
hearings before Veteran's Law Judges concerning the claims 
herein at which she or her representative had the opportunity 
to obtain additional clarification as to these matters if 
desired.  

Furthermore, the Veteran is represented by an attorney in 
these proceedings who may be presumed to know the applicable 
provisions of the law and to have communicated them to the 
Veteran.  See Overton v. Nicholson, 20 Vet. App. 427, 438-439 
(2006).  In light of these circumstances, and the 
completeness of the record herein, the Board finds that any 
notice errors that occurred were harmless insofar as the 
Veteran was provided a full and fair opportunity to advance 
all of her contentions regarding her claimed entitlements to 
the benefits sought.  

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining evidence necessary to substantiate their 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  In this 
case, the evidence of record includes service treatment 
records, VA treatment records, VA reports of examination, 
private treatment records, written statements and affidavits 
submitted by the Veteran, documents pertaining to the 
Veteran's disability retirement for her former occupation as 
a police officer, and the transcripts of two Board hearings, 
one of which involved testimony by the Veteran and the second 
of which involved an oral presentation by the Veteran's 
attorney together with the submission of additional exhibits.  
There is no indication that additional evidence material to 
this claim exists and was not obtained.  

The Board has also reviewed the instructions that were set 
forth in its prior remands and concludes that they were 
substantially complied with herein.   See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  See also Dyment v. West 13 Vet. 
App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 
147 (2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with). 

II.  Factual Background

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In December 1999, the Veteran was terminated from her 
employment as a police officer due to various work related 
injuries. Prior to this time, the Veteran was diagnosed with 
various disabilities including posttraumatic stress disorder 
(PTSD), a neck injury with subluxation and pain, 
rheumatological causes of pain, spastic dysphonia, tennis 
elbow, tendonitis of the right wrist, bursitis, and inverted 
biceps jerks consistent with C5 radiculopathy but no overt 
signs of lumbar radiculopathy.  

A January 2000 regional medical panel noted the Veteran's 
diagnoses a spastic dysphonia, cervical strain, and low back 
strain by history.  The panel noted that, in light of the 
spastic dysphonia which had persisted for over 10 years, the 
Veteran was permanently physically incapable of performing 
the duties of a police officer.  Thereafter, she was placed 
on disability retirement.  

	a)  VA examinations

The Veteran was first examined by VA in December 1999 with 
respect to her claims for higher evaluations for her neck and 
low back disabilities.  At that time the Veteran had normal 
gait and erect posture.  There were no abnormalities of the 
back noted and there was no paravertebral muscle spasm.  The 
range of motion of the Veteran's lumbosacral spine 
demonstrated that she could achieve 70 degrees of forward 
flexion, 10 degrees of backwards extension, side flexion to 
20 degrees to each side, and rotation to 20 degrees to each 
side.  The limiting factor in her range of motion was pain.

The Veteran's gait was normal and her posture was erect.  She 
complained of weakness in her arms.  The motor power of the 
feet and quadriceps muscles were within normal reflexes.  The 
tendon reflexes at the knees and ankles were normal.  The 
Veteran had normal sensation to touch is all the dermatomes 
of the legs and feet. 

The Veteran had a normal range of motion of her neck without 
pain.  She had normal motor power in her elbow and girdle.  
The reflexes at the elbows and wrists were normal and she had 
normal sensation to touch in all of the dermatomes of the 
arms and hands.  The examiner diagnosed low back pain without 
clinical evidence of motor or sensory nerve compression, and 
spastic dysphonia.  The examiner noted that the latter 
disorder was "apparent" when the Veteran spoke.  

In January 2004, the Veteran was reexamined by VA.  The 
Veteran again related her original injuries in service as 
well as numerous on the job injuries thereafter which also 
affected her neck and back.  The Veteran reported that at 
times she was unable to bend or walk and required bed rest 
for a week at a time.  She was also noted to have spastic 
dysphonia, fibromyalgia, tendinitis, and bursitis.  The 
Veteran reported that she experienced burning pain in her 
neck, right shoulder, and entire back, numbness, and tingling 
in her arms and hands.  She denied experiencing flare ups, 
but reported that she used a brace and cane when her back 
"goes out."  She reported that she could walk for only 5 
minutes but was able to perform her activities of daily 
living.

An MRI of the spine showed various cervical spine 
abnormalities.  The Veteran also was shown to have diffuse 
disk bulge at L2-L3 causing mild narrowing of the neuro 
foramina without canal stenosis.  The bone density of the 
spine was normal.  

Upon examination, the Veteran's entire spine was tender.  She 
had a mild decreased range of motion of the cervical spine as 
well as some straightening thereof.  She had no paracervical 
or paralumbar spasm.  Her motor strength was 5/5, her senses 
were intact to pin prick and vibration, her deep tendon 
reflexes were 3+, indicating that they were hyperactive 
without clonus, in her arms, knees, and ankes.  She had an 
inverted radial on the right which was much greater than the 
left and an upper motor neuron sign in the right upper 
extremity but her toes were downgoing.  She had a spastic 
voice.  She had mild ataxia and could not stand with her eyes 
open and feet together.  

The examiner opined that neither the Veteran's neck nor low 
back pains were manifested by weakened movement.  She did 
have excessive fatigability and incoordination but the 
examiner was uncertain that this was related to either the 
Veteran's neck or her low back disabilities.  She did have 
pain on motion which the examiner attributed to the Veteran's 
neck and low back disabilities.  The examiner opined that 
while he believed that the Veteran's pain could significantly 
limit her function during flare ups, she did not report any 
flare-ups but rather claimed to have pain all of the time.

The examiner diagnosed various cervical spine disorders, and 
an L2-L3 disc bulge.  The examiner did not find any 
neurological abnormalities at that time.  He also noted the 
Veteran's spastic dysphonia was present but was unable to 
provide an opinion as to the etiology thereof.  

The Veteran was again reexamined by VA in December 2004.  At 
that time, the Veteran reported that her low back "[went] 
out" approximately once per month and that, at those times, 
she was unable to move for more than 3 to 4 days.  Then, she 
would return to her normal condition which was described as 
fairly constant low back pain, more severe on the left than 
the right, with radiation to her right buttock and thigh and 
leg into her left foot.  The Veteran reported that she took 
various pain medications and did yoga to alleviate her back 
pain.  She reported that she had a back brace which she wore 
if she planned to be more active, and a cane that she used 
when she was in a great deal of pain.  She was not using 
either assistive device on the date of her examination.  She 
denied any history of bowel or bladder complaints.  

The Veteran reported her cervical spine was fairly constantly 
painful at 5 out of 10 on the pain scale, but that it could 
get much worse "on a bad day."  Upon examination of the 
cervical spine, the Veteran's range of motion was somewhat 
limited but the motions were not accompanied by increased 
discomfort.

The lumbodorsal spine demonstrated a left lumbar right dorsal 
scoliosis in the range of 15 degrees, which was present even 
with repeated motions and was present as a bit of a right 
"rib hump" of 1 cm or less upon forward bending.  The 
lumbar spine had a normal lordosis of 20 degrees.  The 
Veteran could achieve 60 degrees of forward flexion and 15 
degrees of extension.  She could side bend 10 degrees to the 
right and 15 degrees to the left and could rotate to 45 
degrees bilaterally but this motion was performed by the 
Veteran using her hips and upper spine and neck rather than 
her lumbar spine.  None of the motions were painful and the 
range of motion did not decrease upon repetition.  

The Veteran reported that when her back "goes out" she is 
unable to bend or extend her low back at all and has greatly 
reduced strength.

Neurologically, the Veteran had deep tendon reflexes of 2+ 
(normal) at the biceps and triceps, 1+ (hypoactive) at the 
brachial radialis, 3+ (hyperactive) at the knees, and 2+ at 
the ankles bilaterally.  Plantar reflexes were downgoing.  
There were no pathologic reflexes in either the Veteran's 
upper or lower extremities.  The Veteran's motor strength was 
intact to hand tests in the upper extremities.  Hand and body 
tests in the lower extremities were accompanied be cogwheel 
rigidity, but a body test indicated that all muscles were in 
the 5/5 range in the lower extremities.  The Veteran's senses 
were intact to pinprick and light touch in the cranial, 
cervical, and lumbar nerves.  Radiographic studies were 
performed that showed abnormalities of the cervical spine, a 
disc protrusion with some deformity at the L2-L3 level of the 
lumbosacral spine, and at the midline a disc protrusion with 
some deformity of the spinal fluid and perhaps bilateral L3 
nerve root pressure.  

The examiner diagnosed cervical spine spondylolisthesis 
without lysis, C5-C6; lumbar dorsal scoliosis; and lumbar 
disc protrusion with evidence by MRI of pressure of on the L3 
nerve roots.    

The Veteran's spine was again reexamined by VA in June 2008.  
At that time, the Veteran reported having had major lumbar 
spinal surgery performed within the past year.  The examiner 
indicated that the Veteran provided copies of private medical 
records confirming flare-ups of back pain associated with 
bilateral extremity weakness, ultimately resulting in a 
lumbar laminectomy at L4-L5 with bilateral L4 and L5 
foraminotomies, excision of a lateral left-sided disk and 
fusion with K2 pedicle screws under fluoroscopic 
visualization and a local bone graft and allograft.   The 
surgery was performed approximately one year prior to the 
examination.  The Veteran reported that the surgery 
"completely changed her life" because she could now walk, 
which was previously impossible.  

The examiner noted that the Veteran initially injured her 
spine during her military service and then reinjured it 
during her work as a police officer, ultimately resulting in 
her removal from that position.  Numerous diagnositic studies 
confirmed significant degenerative lumbar disc disease at L4-
L5.  The examiner noted that the Veteran was brought by 
ambulance to the VA hospital on two occasions when she could 
not get up.  The Veteran reported that since the surgery, she 
still required pain medication but was "delighted" with her 
ability to walk and no longer required the use of a cane 
although ambulation was still somewhat difficult.  She also 
reported occasional pain in the left leg down to her ankle.  

She was able to arise from her chair without assistance.  
While standing, she had satisfactory overall alignment of her 
entire cervical skeletal axis but some tenderness in the 
lower portion of the midline at approximately the lumbosacral 
level.  She could flex her spine forward to only 40 degrees 
and had limited left and right lateral flexion.  She was 
unable to rotate her spine to either side.  Her deep tendon 
reflexes were intact in the patella and Achilles level on 
both sides and they appeared to be symmetrical and equal.  
While sitting and supine, her straight leg raising was 
limited to 50 degrees in each lower extremity.  She had 
satisfactory great toe extension in both feet and diminished 
sensation over the lateral aspect of the left toe and ankle.  

The examiner diagnosed degenerative spondylolisthesis with 
spinal stenosis at L4-L5, status post (s/p) laminectomy L4-L5 
with bilateral L4 and L5 foraminotomies and excision of 
lateral left sided disk materials, and s/p fusion at L4-L5 
with K2 pedicle screws with local bone graft and allograft.  

A neurological examination was also performed in June 2008.  
The Veteran reported flare ups of her low back problems which 
where aggravated by the weather and sitting and that 
alleviating factors included stretching.  She reported daily 
exacerbations which she treated by lying down.  At those 
times, she reported pain and functional loss but no weakness.  
She complained of numbness in both of her feet, especially 
her big toes.  She noted that from May to September of the 
prior year she was unable to walk and had to either stay in 
bed or crawl.  

The examiner noted that, upon examination, the Veteran had 
spastic dysphonia and scoliosis in the low thoracolumbar 
areas.  Screws and rods in the lumbar area were visible on x-
ray.  Her motor strength was 5/5 except for food dorsiflexion 
which was 4/5 on the left.  Her great toe dorsiflexion was 
3/5 on the left and 4/5 on the right.  Her sensations were 
intact to pin and vibration.  Her deep tendon reflexes were 
2+ and equal in the biceps and triceps.  She had a positive 
Hoffman's bilaterally and inverted radials.  She had 4+ knee 
jerks, 2+ ankle jerks, and downgoing toes.  The examiner 
noted mild paraspinal muscle spasm and left sciatic notch 
tenderness.  

The examiner diagnosed spondylolisthesis with spondylolysis 
of L4-L5 s/p surgical intervention with L5 radiculopathy, 
left greater than right and spinal stenosis with ongoing 
neurological impairment.  

With regard to whether the Veteran experienced functional 
loss due to weakened movement, the examiner opined that she 
did insofar as her dorsiflexor on her left foot was week as 
were her great toe dorsiflexors, which might give her a bit 
of an antalgic gait.  Further, he attributed some weakness 
and incoordination to the Veteran's scoliosis.

With respect to the frequency and duration of the Veteran's 
incapacitating episodes over the last 12 months, the examiner 
noted that she was essentially bedridden for that period of 
time so she was incapacitated.

With respect to neurological manifestations, the examiner 
noted radiation of pain from the Veteran's back into her 
great toe and "all the signs consistent with the L4-L5 level 
of abnormality."  

The examiner also opined that a patient who has sponylolysis 
and spondylolisthesis has it from birth, and that the 
symptoms could be brought on by any injury, such as the one 
that occurred in the service.  He opined that the post 
service reinjury "just made [the Veteran's cervical and 
lumbar spine disabilities] worse." 



	b)  VA and Private Treatment records

The Veteran submitted numerous private treatment records 
pertaining to both her service connected and nonservice 
connected disabilities.  For example, a May 1999 letter from 
a private physician indicated that the Veteran had recurrent 
right brachialgia, recurrent low back pain that some times 
resulted in her taking bed rest for 3 or 4 days, right sided 
sciaticas, tennis elbow, tendonitis of the right wrist, right 
bursitis, right trochanteric bursitis, inverted biceps jerks 
consistent with C5 radiculopathy but no myleopathy, and no 
overt signs of lumbar radiculopathy.  A November 1999 
treatment note indicated that the Veteran experienced some 
tingling and numbness in her hands and spasm in her back, 
neck, and shoulders.  Subluxation of a cervical vertebra was 
noted on x-ray and was deemed to be the most likely cause of 
her neck pain.  The diagnoses at that time were spastic 
dysphonia, neck injury with subluxation and pain, and 
rheumatologic causes of pain.

The Veteran's neck and low back disabilities were also 
evaluated by a private physician in August 2000.  At that 
time, the Veteran related that she originally injured her 
neck and back during her service but subsequently reinjured 
these areas on multiple occasions while working as a police 
office.  She complained of persistent radiating neck and low 
back pain. She further related that every 3 to 4 months her 
pain increased to the point where she was bedridden for 3 to 
4 days.  The Veteran denied any generalized weakness or any 
bowel or urinary problems.  She reported that she had no 
problems with self care and driving except during flare ups.  
Her ability to shop was limited by her inability to life 
heavy objects.  Family and friends assisted her in performing 
household tasks.  She exercised by walking a quarter mile 
every day.  The physician noted that the Veteran's other 
significant medical problems included PTSD, fibromyalgia, a 
prior right shoulder ligament injury and hypertic dysphoria.  
The Veteran is not service connected for any of these 
disabilities.  The physician noted that generally the Veteran 
did not require any assistive devices, although she reported 
that she sometimes required a back brace or cane during 
flare-ups of her back pain.  However, there were no signs of 
abnormal weight bearing and the Veteran did not then have 
limited function with regard to walking and standing.  

Upon examination, of the patient's lumbar spine, her posture 
was normal and there was no evidence of weakness or 
tenderness.  The range of motion of her lumbar spine was 75 
degrees of forward flexion, 25 degrees of extension, 40 
degrees lateral flexion bilaterally, and 60 degrees of 
rotation bilaterally.  The examiner interpreted the reduced 
range of motion as due to pain and weakness. The patient's 
motor, sensory, and reflex examinations of the lower 
extremities were all within normal limits.  An x-ray showed 
degenerative changes and minimal scoliosis of the lumbar and 
thoracic spine.  The physician diagnosed longstanding 
lumbosacral and neck sprain that initially began during her 
military service but which worsened after she was reinjured 
several times while working as a police officer.  

Chiropractic treatment records from 2000 through 2003 
indicated that the Veteran complained of tightness in her low 
back, upper back, and neck, and occasionally the paraspinal 
muscles were noted to be spastic.  In 2004, the Veteran's 
chiropractor wrote a letter in which he noted that the 
Veteran continued to be treated for her neck and low back 
disorders and that her symptoms of neck pain, right per 
scapular pain, and low back pain remained fairly constant 
throughout 2004.  The chiropractor noted that the Veteran 
experienced some numbness in her upper extremities.  

Additional private treatment records show essentially similar 
findings and other treatment records pertain to the Veteran's 
nonservice connected fibromyalgia, carpal tunnel syndrome, 
psychiatric disorders, and various other non-service 
connected disabilities.

Treatment records from the Veteran's primary care physician 
indicate that she was treated for problems including 
headaches, neck pain, shoulder pain, straightening of the 
cervical lordosis, cervical spine ligament injury, carpal 
tunnel syndrome, and scoliosis.  In August 2007, this 
physician opined that the Veteran's constellation of various 
medical problems rendered her totally disabled and unable to 
work.

On July 19, 2007 the Veteran was admitted for one day to the 
Emergency Department (ED) of the VA Medical Center (VAMC) at 
West Roxbury complaining of worsening left leg pain and 
weakness since 3 weeks prior which caused her difficulty 
ambulating as well as the onset of voiding delay.  The 
Veteran described the symptoms as coming on suddenly while 
vacuuming.  Thereafter, she needed to use a walker to 
ambulate.  She was discharged the next day with a discharge 
diagnosis of L5 radiculopathy versus sciatic nerve 
neuropathy.  A few days later she returned to the ED 
complaining of increased pain, was provided medication and 
was released.  

In September 2007, the Veteran underwent an L4-L5 lumbar 
laminectomy with bilateral L4 and L5 foraminotomies, excision 
of lateral left-sided disk material, and fusion L4-L5 with 
pedicle screws with a local bone graft and allograft.  The 
indication for the procedure was noted as "debilitating leg 
pain secondary to spinal stenosis."
 
        c)  Testimony by the Veteran

The Veteran testified before a Member of the Board in July 
2002.  At that time, her attorney alleged that the Veteran 
had chronic pain, anxiety, and depression, and that the 
Veteran's anxiety and depression prevented her from working 
and that any work related stress also exacerbated the 
Veteran's service connected spastic dysphonia.  The Veteran's 
attorney noted that the Veteran experienced persistent neck 
pain and lower back pain that was alleviated only by bed 
rest.  She occasionally used a back brace or cane, and 
friends assisted her with her with her day to day chores.  
The Veteran alleged she also had difficulty sleeping due to 
her pain.  

The Veteran testified that she did experience muscle spasms 
in her back and that her back would "give out" and cause 
her to become bedridden approximately every other month.  She 
denied that she had difficulty walking or balancing.  

In August 2007, the Veteran's attorney presented documentary 
evidence, largely consisting of documents discussed elsewhere 
herein, and argument on behalf of the Veteran at a hearing 
before the undersigned Veteran's Law Judge.  The Veteran's 
attorney noted that the Veteran's spinal disability had 
recently worsened and that she was scheduled to soon undergo 
a lumbar laminectomy as a result.  The Veteran's attorney 
alleged that the Veteran had "snapped her back" and, since 
then, was "basically unable to move". If the Veteran got 
out of bed, she had to crawl around her house.  The attorney 
also noted the Veteran had various other disabilities that 
interfered with her employability including her service 
connected spastic dysphonia and her nonservice connected flat 
feet. 

In August 2007, the Veteran submitted an affidavit in which 
she alleged that she attempted to complete a vocational 
rehabilitation program that was offered by VA but was 
discharged from the program because he various disabilities, 
including her service connected back problems and her non-
service connected carpal tunnel syndrome, rendered her 
incapable of reentering the workforce.  The Veteran 
reiterated that every few months, her back pain increased to 
the point where she becomes bedridden for 3 or 4 days at a 
time.  She related that, for the past year, her back pain 
increased in severity to the point that she became 
essentially housebound for the past year and bedridden for 
the past three months.  She related that she could not drive 
for more than 10 to 20 miles without experiencing severe 
pain.  She no longer performed household chores and utilized 
a walker if she needed to walk.  

In August 2008, the Veteran submitted a written statement in 
which she noted that her severe neck and back pain made it 
difficult to sit for extended periods of time or to walk for 
more than a few minutes at a time which impacts her 
employability.  She noted that she has difficulty 
communicating, especially speaking on the phone, due to her 
spastic dysphonia.  She also argued that her carpal tunnel 
syndrome and fibromyalgia make it difficult for her to work.  
She asked to be considered for an extraschedular TDIU rating 
because she has been unable to work since being medically 
retired from the police force.  

III. Increased Rating-Low Back Disability

The Veteran contends that the symptoms of her low back 
disability are more severe than is contemplated by the 40 
percent disability rating currently assigned thereto.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that the Veteran's low back disability is 
currently rated 40 percent disabling pursuant to Diagnostic 
Code 5293, intervertebral disk syndrome, as that code existed 
in 1999.  This rating was granted in a September 2008 rating 
decision issued by the RO, effective the date of the 
Veteran's claim.  VA's General Counsel has held that where a 
law of regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the Veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2009).  Prior to the effective date of the change in the 
regulation, the Board may apply only the original version of 
the regulation.  VAOGCPREC 3-2000.

In this case, pursuant to the criteria in effect in November 
1999, a 40 percent rating was assigned for severe, recurring 
attacks of intervertebral disk syndrome with little 
intermittent relief.  A 60 percent rating was assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological finding appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71a, diagnostic code 5293 (1999). 

Effective September 23, 2002, the criteria for evaluating 
intervertebral disk syndrome changed.  Pursuant to the new 
criteria, a 40 percent disability rating was applicable where 
the Veteran experienced incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, and a 60 percent rating was 
assigned where the Veteran experienced incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a (2003).  For purposes 
of applying the above criteria, an incapacitating episode was 
defined as "a period of acute signs and symptoms due to 
intervertebral disk syndrome that required bed rest 
prescribed by a physician and treatment by a physician."  
Alternatively, intervertebral disk syndrome could be 
evaluated by combining under 38 C.F.R. § 4.25 all chronic 
orthopedic and neurologic manifestations caused by the 
Veterans' intervertebral disk syndrome if this resulted in a 
higher disability rating.  Under the criteria applicable to 
orthopedic manifestations of spinal disabilities, a 40 
percent rating was available for severe limitation of motion 
of the lumbar spine.  Separate ratings for neurological 
disabilities were available if the Veteran's spinal disorder 
resulted in paralysis, incomplete paralysis, neuritis, or 
neuralgia of an affected nerve.  See 38 C.F.R. § 4.124a.  

Effective September 26, 2003, the criteria for spinal 
disabilities was again revised.  While the formula for rating 
intervertebral disk syndrome based on incapacitating episodes 
remained unchanged, a "general criteria for rating 
disabilities of the spine" became applicable as an alternate 
method of rating spinal disabilities.  Pursuant to the new 
rating criteria applicable to orthopedic manifestations of 
spinal disabilities, a 40 percent rating could be assigned 
for unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the cervical spine to 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating was applicable where there was unfavorable 
ankylosis of the entire spine, and a 100 percent rating was 
assigned where there was unfavorable ankylosis of the entire 
spine.  These criteria apply with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 
205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

In this case, the Board finds no evidence that the Veteran's 
symptoms met the criteria for a higher evaluation prior to 
July 19, 2007, when the Veteran was admitted to the VA 
hospital complaining of neurological impairment of her lower 
extremities.  VA examinations in December 1999, January 2004, 
and December 2004 did not show symptoms that were more severe 
than contemplated by the 40 percent rating assigned for 
severe, recurring intervertebral disk syndrome with little 
intermittent relief.  There was no evidence of persistent 
symptoms compatible with significant neurological impairment 
during this period; rather, the Veteran's visit to the VAMC 
ED is the first evidence of significant neurological 
impairment resulting from her back disorders. 

Moreover, application of the more recent rating criteria to 
the periods commencing with the enactment thereof would not 
yield higher ratings than 40 percent.  Under the criteria for 
rating intervertebral disk syndrome based on incapacitating 
episodes, as noted above that terms is specifically defined 
by regulation as "a period of acute signs and symptoms 
requiring treatment by a physician and bed rest prescribed by 
a physician."  38 U.S.C.A. § 4.71a.  Therefore, although the 
Board notes that the Veteran alleged that her back pain 
caused her to intermittently require bed rest to alleviate 
her pain, this did not meet the criteria for a higher rating 
based on incapacitating episodes as that term is defined by 
regulation.  Moreover, it is unclear that, even if these 
episodes were accepted as physician directed bed rest, that 
they would have involved a total duration of at least 6 weeks 
per year during the period at issue.  Similarly, the rating 
criteria premised upon limitation of motion to the spine 
would not yield a higher rating because a rating in excess of 
40 percent required ankylosis of the thoracolumbar spine or 
the entire spine   

However, the evidence shows that the Veteran's disability 
significantly worsened on July 19, 2007 when she was admitted 
to the West Roxbury VAMC ED.  At that time, she complained of 
the sudden onset of worsening left leg pain and weakness that 
became so severe that the Veteran was unable to walk without 
the assistance of a walker.  She was then diagnosed with L5 
radiculopathy versus sciatic nerve neuropathy.  Only a few 
days later, she returned to the ED complaining of worsening 
pain which, giving the benefit of the doubt to the Veteran, 
left her essentially bedridden until spinal surgery could be 
performed in September 2007.

Thereafter, the Veteran reported improvement, but still 
experienced difficulties walking, sitting, and neurological 
impairments consistent with the L4-L5 level of abnormality.  
The Board finds that these signs and symptoms most 
approximately a 60 percent rating pursuant to 38 C.F.R.§  
4.71a, diagnostic code 5293, for pronounced intervertebral 
disk syndrome.  The Board considered the more recent 
diagnostic codes applicable to the Veteran's disabilities and 
concluded that they would not yield higher ratings.  The 
highest rating available under the diagnostic code related to 
incapacitating episodes in also 60 percent, and application 
of this code may be less favorable to the Veteran since her 
recent surgery leaves it unclear whether she will continued 
to experience such incapacitating episodes after her surgery.  
Moreover, she does not have spinal ankylosis so the criteria 
for a higher rating based on limitation of motion for not 
apply herein.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  With 
respect to the period before July 19, 2007, the preponderance 
of the evidence was against the Veteran's claim.  See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  Therefore, the benefit of the doubt was resolved 
in favor of the Veteran as to this issue as of that date.  

III.  TDIU

The Veteran claims that she is unable to work due to her 
service connected disabilities.

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are 
two or more disabilities, at least one disability is a 
minimum of 40 percent disabling and there is sufficient 
additional disability to bring the combined rating to at 
least 70 percent. 38 C.F.R. § 4.16(a).

Additionally, it "is the established policy of the [VA] that 
all Veterans who are unable to secure and follow a 
substantially gainful employment by reason of service 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the director, 
Compensation and Pension service, for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason to service connected disabilities but who are unable 
to meet the [percentage standards set forth above.]"  38 
C.F.R. § 4.16(b).

The Veteran is service connected for a cervical spine 
disorder, rated 20 percent disabling, a low back disorder 
rated 40 percent disabling from the date of claim to July 19, 
2007 and 60 percent disabling thereafter, and spastic 
dysphonia rated 0 percent disabling.  Her combined disability 
rating was 50 percent prior to July 19, 2007 and is 70 
percent commencing July 19, 2007.   

As noted above, the Veteran was terminated in 1999 from her 
position as a police officer after she experienced various on 
the job injuries, some of which exacerbated her preexisting 
service connected cervical spine and low back disorders.  She 
also developed spastic dysphonia, presently 0 percent service 
connected, which made communication and utilizing the phone 
difficult.  As a result, she was awarded a disability 
retirement from the police force.  According to her 
testimony, affidavit, written statements, and argument 
submitted by her lawyer, the Veteran has not worked since 
that time.  The Board notes that while the Veteran may have 
been let go from her job as a police officer due to her neck, 
back, and spastic dysphonia disabilities, this does not 
establish that she is unable to work in another setting 
despite these problems.  Moreover, other disorders, non-
service connected have also been implicated over the years as 
causing employment interference.

As an initial matter, the Veteran did not meet the schedular 
criteria for TDIU until July 19, 2007.  38 C.F.R. § 4.16(a)  
Moreover, with respect to the claimant's contention that she 
should be entitled to an extraschedular TDIU rating , the 
evidence does not show that the Veteran was unable to work 
solely due to her service connected disabilities prior to 
July 20, 2007.  While certain medical records reference the 
Veteran's inability to work, they do not attribute this 
solely to her cervical spine, low back, and spastic dysphonia 
disabilities.  For example, in February 2003, the Veteran's 
clinical social worker opined that she was unable to perform 
phone work and computer data entry because her PTSD worsened 
her dysphonia, back and neck injuries, and arthritis.  The 
Veteran is not service connected for either PTSD or 
arthritis.  The Veteran submitted evidence that she was 
forced to leave her vocational rehabilitation program in 2006 
after she developed carpal tunnel syndrome in both hands; 
again, the Veteran is not service connected for this.  She is 
also not service connected for residuals of a right shoulder 
injury, bursitis, or flat feet, all of which she, her 
doctors, or her lawyers, have indicated contribute to her 
inability to work.  Therefore, the evidence does not show 
that referral for extraschedular consideration is warranted 
for this period.  38 C.F.R. § 4.16(b).

The evidence indicates that the Veteran's medical condition 
deteriorated beginning July 20, 2007, when she went to the 
VAMC ED complaining of an inability to walk unassisted.  At 
her subsequent VA examination in 2008, the examiner noted 
that despite the Veteran's recent surgery she remained 
"unable to do much." An August 2007 letter from the 
Veteran's private physician as well as a an August 2008 
letter from her chiropractor also indicate that the Veteran 
cannot work.  While the Veteran's treatment records from her 
private physician show that she has various other medical 
disorders including toxoplasmosis, questionable fibromyalgia, 
hypothyroidism, oseteopnea, and possible carpal tunnel 
syndrome, it appears from the notes that the most severe of 
these problems relate to the Veteran's back and neck pain.  
The Veteran's chiropractor specifically opined that the 
Veteran's back, neck, and right shoulder pain prevent her 
from working.  While the Veteran is not service connected for 
her right shoulder pain, the chiropractor noted various 
incidents of "severe and incapacitating" low back and left 
lower extremity pain.  As indicated by the evidence 
previously discussed, the Veteran's pain in her left lower 
extremity has been assessed as radiculopathy from her low 
back.  

Additionally, while the Veteran reported benefits from her 
recent surgery, the VA examinations indicated that she still 
had difficulty walking and was "unable to do much."  
Neurological abnormalities persisted, and the Veteran still 
claimed to experience difficulty sitting and driving. 

Therefore, resolving all doubt in favor of the Veteran, TDIU 
is granted effective July 19, 2007.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disorder is denied for the period prior to July 19, 
2007.

A rating of 60 percent, but no higher, for a low back 
disorder is granted for the period beginning July 19, 2007.

TDIU is denied for the period prior to July 19, 2007.

TDIU is granted for the period beginning July 19, 2007.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


